

  
Execution Version






NEW JERSEY RESOURCES CORPORATION


Deferred Stock Retention Award Agreement


This Deferred Stock Retention Award Agreement (the "Agreement"), which includes
the attached “Terms and Conditions of Deferred Stock,” confirms the grant on
_______________ (the “Grant Date”), by New Jersey Resources Corporation, a New
Jersey corporation ("NJR"), to                      ("Employee"), under Section
6(e) of the 2017 Stock Award and Incentive Plan (the "Plan"), of Deferred Stock,
including the rights to Dividend Equivalents thereon as specified herein, as
follows:


The Retention Award will be paid to Employee on October 15, 2020 (“Award Date”),
subject to the terms and conditions set forth herein.


Upon the Award Date, the payout of the Deferred Stock, including Deferred Stock
credited as the result of Dividend Equivalents, will be in the form of fully
transferable shares of NJR common stock, subject to the terms and conditions set
forth herein. Prior to the Award Date, if not previously forfeited, the
Retention Award (i) will be paid in full upon a consummation of a Change in
Control if no provision is made for the continuance, assumption or substitution
of the Retention Award by NJR or its successor in connection with the Change in
Control (provided the Change in Control also constitutes a 409A
Ownership/Control Change) and (ii) will be paid as set forth below upon the
Employee’s Disability and death to the extent provided in Section 3 of the Terms
and Conditions attached hereto as Exhibit “A,” and subject to the terms and
conditions set forth herein.


Conditions to Retention Award: Employee is not required to continue his/her
employment with NJR in order to receive distribution of the Retention Award.
However, NJR’s obligation to pay the Retention Award and Employee’s right to
distribution of the Retention Award will be forfeited immediately upon the
occurrence of any one or more of the following events (defined terms are
attached hereto as Exhibit “B”):
(a)
Competitive Employment. In the event that Employee, during the Restricted Period
and within the Restricted Territory, directly or indirectly, whether on
Employee’s own behalf or on behalf of any other person or entity, performs
services of the type which are the same as or similar to those conducted,
authorized, offered or provided by Employee to NJR within the 24 months prior to
Employee’s termination or resignation, and which support business activities
which compete with the Business of NJR.

(b)
Recruitment of NJR Employees and Contractors. In the event that Employee, during
the Restricted Period, directly or indirectly, whether on Employee’s own behalf
or on behalf of any other person or entity, solicits or induces any employee or
independent contractor of NJR with whom Employee had Material Contact to
terminate or lessen such employment or contract with NJR.



(c)
Solicitation of NJR Customers. In the event that Employee, during the Restricted
Period, directly or indirectly, whether on Employee’s own behalf or on behalf of
any other person or entity, solicits any actual or prospective customers of NJR
with whom Employee had Material Contact for the purpose of selling any products
or services which compete with the Business of NJR.



(d)
Solicitation of NJR Vendors. In the event that Employee, during the Restricted
Period, directly or indirectly, whether on Employee’s own behalf or on behalf of
any other person or entity, solicits any actual or prospective vendor of NJR
with whom Employee had Material Contact for the purpose of purchasing products
or services to support business activities which compete with the Business of
NJR.



(e)
Breach of Confidentiality. In the event that Employee, at any time, directly or
indirectly, divulges or makes use of any Confidential Information of NJR other
than in the performance of Employee’s duties for NJR. This provision does not
limit the remedies available to NJR under common or statutory law as to trade
secrets or other forms of confidential information, which may impose longer
duties of non-disclosure and provide for injunctive relief and damages.



(f)
Return of Property and Information. In the event that Employee fails to return
all of NJR’s property and information (whether confidential or not) within
Employee’s possession or control within seven (7) calendar days following the
termination or resignation of Employee from employment with NJR. Such property
and information includes, but is not limited to, the original and any copy
(regardless of the manner in which it is recorded) of all information provided
by NJR to Employee or which Employee has developed or collected in the scope of
Employee’s employment with NJR, as well as all NJR-issued equipment, supplies,
accessories, vehicles, keys, instruments, tools, devices, computers, cell
phones, pagers, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by NJR, Employee shall certify in writing that Employee has
complied with this provision, and has permanently deleted all NJR information
from any computers or other electronic storage devices or media owned by
Employee. Employee may only retain information relating to the Employee’s
benefit plans and compensation to the extent needed to prepare Employee’s tax
returns.



(g)
Disparagement. In the event that Employee makes any statements, either verbally
or in writing, that are disparaging with regard to NJR or any of its
subsidiaries or their respective executives and Board members.



(h)
Termination for Cause. In the event that Employee’s employment with NJR and its
subsidiaries is terminated for Cause.



(i) Failure to Provide Information. In the event that Employee fails to promptly
and fully respond to requests for information from NJR regarding Employee’s
compliance with any of the foregoing conditions.


If it is determined by the Leadership Development and Compensation Committee of
the NJR Board of Directors, in its sole discretion, that any of the foregoing
events have occurred prior to full distribution of the Retention Award, any
unpaid portion of the Retention Award will be forfeited without any compensation
therefor.


The value of the Retention Award will not be taxable to Employee for income tax
purposes until it is distributed and will, at that time, be equal to the
aggregate value of the then current fair market value of the shares of NJR
common stock and cash distributed to Employee. Required income tax withholdings
will be deducted first from any cash paid and then in the form of shares from
the share payout as described in Section 8(c) of the attached Terms and
Conditions, unless Employee has elected at least 90 days prior to payout to
satisfy the tax obligations in cash by other means as described herein. The
value of the Retention Award will be taxable to Employee for employment tax
purposes at the date of grant. Additionally, related Dividend Equivalents may be
taxable for employment tax purposes when credited to Employee. Employee will be
responsible for satisfying any employment tax withholdings attributable to the
Deferred Stock and any related Dividend Equivalents, which Employee may satisfy
by (i) delivering to the Company cash equal to the required withholdings or (ii)
directing the Company to withhold such amounts from any other cash compensation
the Company will pay Employee contemporaneously with the time the withholdings
are required hereunder.


The Retention Award will not be considered as compensation for purposes of any
pension or retirement plan, or other plan that provides for benefits based on
Employee’s level of compensation.


The Retention Award and the granting thereof shall not constitute or be evidence
of any agreement or understanding, express or implied, that Employee has a right
to continue as an officer or employee of NJR or any of its subsidiaries for any
period of time, or at any particular rate of compensation.


The validity, construction, and effect of this Agreement and the Retention Award
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


If any provision in this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will in no way be affected or impaired thereby. In the event that any
provision of this Agreement is not enforceable in accordance with its terms,
such provision shall be reformed to make it enforceable in a manner which
provides NJR and its subsidiaries the maximum rights permitted by law.


The terms of this Retention Award are governed by the Plan and this Agreement,
including the attached Terms and Conditions. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) Employee has received a copy of the
Plan and agrees to be bound by all the terms and provisions thereof, (ii) the
Deferred Stock is nontransferable, except as provided in Section 2 of the
attached Terms and Conditions and Section 11(b) of the Plan, (iii) the Deferred
Stock is subject to forfeiture as described above in certain limited
circumstances prior to payout, and (iv) sales of the shares following payout of
the Deferred Stock will be subject to the Company's policy governing the
purchase and sale of NJR securities.


IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.




_______________________________
[NAME]
[Title]
Acknowledged and Agreed:




_________________________    _________________
[NAME]     Date
[Title]
EXHIBIT A - TERMS AND CONDITIONS OF DEFERRED STOCK RETENTION AWARD


The following Terms and Conditions apply to the Deferred Stock Retention Award
granted to Employee by NEW JERSEY RESOURCES CORPORATION (either the "Company" or
“NJR”), as specified in the Deferred Stock Retention Award Agreement (of which
these Terms and Conditions form a part). Certain terms and conditions of the
Retention Award, including the number of shares granted and payment date(s), are
set forth on the preceding pages, which are an integral part of this Agreement.


1.    General. The Retention Award is granted to Employee under the Company's
2017 Stock Award and Incentive Plan (the "Plan"), a copy of which has been
previously delivered to Employee and/or is available upon request to the Human
Resources Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regulations under the Plan adopted
from time to time, and the decisions and determinations of the Leadership
Development and Compensation Committee of the Company's Board of Directors (the
"Committee") made from time to time.


2.    Nontransferability. Until such time as the Retention Award has been
distributed in accordance with the terms of this Agreement, Employee may not
transfer either the Deferred Stock or any rights hereunder (including those with
respect to the accumulated dividend equivalents) to any third party other than
by will or the laws of descent and distribution except for transfers to a
Beneficiary or as otherwise permitted and subject to the conditions under
Section 11(b) of the Plan. This restriction on transfer precludes any sale,
assignment, pledge, or other encumbrance or disposition of the shares of
Deferred Stock (or any rights thereunder, including those with respect to the
accumulated dividend equivalents, except for forfeitures to the Company).


3.    Early Payment Provisions. The following provisions will govern the payment
of any Retention Award that is outstanding, and has not been forfeited
previously, at the time of Employee's death or Disability:


(a)    Death. In the event of Employee's death, the unpaid Retention Award will
be paid to the Employee’s Beneficiary as soon as administratively practicable
(and no later than ninety (90) days) following Employee’s death.


(b)    Disability. In the event of Employee’s Disability (as defined below), the
unpaid Retention Award will be paid to the Employee on the 31st day after
Employee’s Disability.


"Disability" means Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. The foregoing definition of
"Disability" shall be construed consistent with Code Section 409A. The Company
and Employee shall agree on the identity of a physician to resolve any question
as to Employee's disability. If the Company and Employee cannot agree on the
physician to make such determination, then the Company and Employee shall each
select a physician and those physicians shall jointly select a third physician,
who shall make the determination. The determination of any such physician shall
be final and conclusive for all purposes of this Agreement.


4.    Dividend Equivalents and Adjustments.


(a)    Dividend Equivalents. Dividend Equivalents will be credited on the shares
of Deferred Stock (other than shares of Deferred Stock that, at the relevant
record date, previously have been settled or forfeited) and deemed converted
into additional shares of Deferred Stock. Dividend Equivalents will be credited
as follows, except that the Company may vary the manner of crediting (for
example, by crediting cash dividend equivalents rather than additional shares of
Deferred Stock) for administrative convenience:


(i)    Cash Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of cash, then additional shares of
Deferred Stock shall be credited to Employee’s Account as of the payment date of
such cash dividend or distribution (or settled as of the payment date of such
cash dividend or distribution if the Deferred Stock is to be settled before the
payment date) equal to the number of shares of Deferred Stock credited to the
Account as of the relevant record date multiplied by the amount of cash paid per
share of Stock in such dividend or distribution divided by the Fair Market Value
of a share of Stock at the payment date for such dividend or distribution.


(ii)    Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of Stock in the form of property other than shares of
Stock, then a number of additional shares of Deferred Stock shall be credited to
Employee’s Account as of the payment date (or settled as of the payment date of
such cash dividend or distribution if the Deferred Stock is to be settled before
the payment date) equal to the number of shares of Deferred Stock credited to
the Account as of the record date for such dividend or distribution multiplied
by the fair market value of such property actually paid as a dividend or
distribution on each outstanding share of Stock at such payment date, divided by
the Fair Market Value of a share of Stock at such payment date for such dividend
or distribution.


(iii)    Share Dividends and Splits. If the Company declares and pays a dividend
or distribution on shares of Stock in the form of additional shares of Stock, or
there occurs a forward split of shares of Stock, then a number of additional
shares of Deferred Stock shall be credited to Employee’s Account as of the
payment date for such dividend or distribution or forward split (or settled as
of the payment date for such dividend or distribution or forward split if the
Deferred Stock is to be settled before the payment date) equal to the number of
shares of Deferred Stock credited to the Account as of the record date for such
dividend or distribution or split multiplied by the number of additional shares
of Stock actually paid as a dividend or distribution or issued in such split in
respect of each outstanding share of Stock.


(b)    Adjustments. The number of shares of Deferred Stock credited to
Employee’s Account shall be appropriately adjusted in order to prevent dilution
or enlargement of Employee’s rights with respect to the Deferred Stock or to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Deferred Stock credited to Employee in connection with such event under Section
5(a) hereof. In furtherance of the foregoing, in the event of an equity
restructuring, as defined in ASC Topic 718, which affects the shares of Stock,
Employee shall have a legal right to an adjustment to Employee’s Deferred Stock
which shall preserve without enlarging the value of the Deferred Stock, with the
manner of such adjustment to be determined by the Committee in its discretion.
All adjustments will be made in a manner as to maintain the Deferred Stock’s
exemption from Code Section 409A or, to the extent Code Section 409A applies, to
comply with Code Section 409A. Any adjustments shall be subject to the
requirements and restrictions set forth in Section 11(c) of the Plan.


(c)    Risk of Forfeiture and Settlement of Deferred Stock Resulting from
Dividend Equivalents and Adjustments. Deferred Stock which directly or
indirectly result from Dividend Equivalents on or adjustments to Deferred Stock
granted hereunder shall be subject to the same risk of forfeiture and other
conditions as apply to the granted Deferred Stock with respect to which the
Dividend Equivalents or adjustments related and will be settled at the same time
as such related Deferred Stock (unless the Deferred Stock is to be settled prior
to the payment date of the Dividend Equivalents or adjustments, in which case
the Dividend Equivalents or adjustments will be settled at the payment date of
the dividends or the date of such adjustments (and in no event later than 60
days after the Deferred Stock otherwise is to be settled)).


5.    409A Award. The Retention Award payable under the Agreement is a 409A
Award and is subject to all applicable terms and conditions set forth in Section
11(k) of the Plan. All provisions of the Agreement shall be interpreted in a
manner as to comply with Section 11(k) of the Plan and Code Section 409A.


6.    Other Terms of Deferred Stock.


(a)    Voting and Other Shareholder Rights. Employee shall not be entitled to
vote Deferred Stock on any matter submitted to a vote of holders of Common
Stock, and shall not have all other rights of a shareholder of the Company,
except as otherwise specified herein, unless and until the Stock with respect to
the Deferred Stock is distributed to Employee as described in the Agreement.


(b)    Consideration for Grant of Deferred Stock. Employee shall not be required
to pay cash consideration for the grant of the Deferred Stock and Dividend
Equivalents, but Employee's performance of services to the Company prior to the
payout of the Deferred Stock shall be deemed to be consideration for this grant
of Deferred Stock and Dividend Equivalents.


(c)    Insider Trading Policy Applicable. Employee acknowledges that sales of
shares of stock resulting from Deferred Stock that have been distributed will be
subject to the Company's policies governing the purchase and sale of Company
securities.


(d)    Certificates Evidencing Deferred Stock. On the date any Deferred Stock
subject to the Retention Award becomes payable (the “Payment Date”), such
Deferred Stock shall be paid by the Company delivering to the Employee, a number
of shares of NJR common stock equal to the number of shares of Deferred Stock,
including Deferred Stock as the result of Dividend Equivalents, that become
payable upon that Payment Date, subject to any applicable withholding
requirements described below. The Company shall issue the shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Employee. Delivery of any certificates will be made to the Employee’s last
address reflected on the books of the Company unless the Company is otherwise
instructed in writing. The Company shall pay in cash the value of any fractional
share of Stock deliverable upon payment of the Deferred Stock, subject to any
applicable withholding requirements described below. Neither the Employee nor
any of the Employee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests in any Deferred Stock and Dividend
Equivalents that are so paid.


7.    Employee Representations and Warranties and Release. As a condition to
distribution of the Retention Award to Employee upon Disability, the Company may
require Employee (i) to make any representation or warranty to the Company as
may be required under any applicable law or regulation, and (ii) to execute a
release from claims against the Company arising at or before the date of such
release, in such form as may be specified by the Company, and not revoke such
release prior to the expiration of any applicable revocation period, all within
thirty (30) days after Employee’s Disability.


8.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Retention Award, and supersedes any prior agreements (either verbal or
written) or documents with respect to the Retention Award. No amendment or
alteration of this Agreement which may impose any additional obligation upon the
Company shall be valid unless expressed in a written instrument duly executed in
the name of the Company, and no amendment, alteration, suspension or termination
of this Agreement which may materially impair the rights of Employee with
respect to the Retention Award shall be valid unless expressed in a written
instrument executed by Employee. All amendments must comply with the
requirements of Code Section 409A.


(b)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(c)    Fractional Deferred Stock and Stock. The number of shares of Deferred
Stock credited to Employee shall not include any fractional shares. The
Committee, in its sole discretion, may either (i) round the fractional shares to
be credited up to the nearest whole share of Stock or (ii) provide that
fractional shares shall be paid in cash to Employee at the time the shares of
Stock otherwise would have been delivered.


(d)    Mandatory Tax Withholding. Unless otherwise determined by the Committee,
or unless Employee has elected at least 90 days prior to payout to satisfy the
tax obligations in cash by other means, at the time of payment of the Retention
Award to Employee, the Company will withhold first from any cash payable and
then from any Stock deliverable, in accordance with Section 11(d)(i) of the
Plan, the number of whole shares of Stock having a value nearest to, but not
exceeding, the minimum amount of income and employment taxes required to be
withheld under applicable local laws and regulations (after withholding of any
cash payable hereunder) (unless withholding of any additional amount will not
result in additional accounting expense to the Company and is permitted by the
Committee), and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due upon payment of the Retention
Award.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the
Senior Vice President, Chief Human Resources Officer, or the officer designated
by the Company as responsible for administration of the Agreement, and any
notice to Employee shall be addressed to Employee at Employee’s address as then
appearing in the records of the Company.


(f)    Shareholder Rights. Employee and any Beneficiary shall not have any
rights with respect to Deferred Shares (including voting rights and any Deferred
Shares credited as the result of Dividend Equivalents covered by this Agreement)
prior to the settlement and distribution of the Deferred Shares except as
otherwise specified herein.


EXHIBIT B – DEFINITIONS




a.
“Business of NJR” means the following areas of its business which are selected
below, which Employee acknowledges are areas of NJR’s business in which Employee
has responsibilities:



(check as applicable)


___
Natural Gas Distribution: Consists of New Jersey Natural Gas Company, a natural
gas utility company that provides regulated retail natural gas service to
residential and commercial customers in central and northern New Jersey and
participates in the off-system sales and capacity release markets.



___
Energy Services: Maintains and transacts around a portfolio of physical assets
consisting of natural gas storage and transportation contracts and also provides
wholesale energy management services to other energy companies and natural gas
producers in market areas including states from the Gulf Coast and Mid-continent
regions to the Appalachian and Northeast regions, the West Coast and Canada.



___
Clean Energy Ventures: Investor, owner, and operator in the renewable energy
sector, including investments in wind and residential and commercial rooftop and
ground mount solar systems.



___
Midstream Assets: Includes investments in natural gas transportation and storage
assets and is comprised of the following: an equity investment in Dominion
Midstream Partners, LP, which holds ownership interests in the Iroquois Gas
Transmission System, Cove Point and Dominion Carolina Gas Transmission; Steckman
Ridge, which is a partnership that owns and operates a 17.7 Bcf natural gas
storage facility, with up to 12 Bcf working capacity, in western Pennsylvania
that is 50 percent owned by an NJR Subsidiary; and a 20 percent ownership
interest in the proposed PennEast Pipeline, a 118-mile pipeline designed to
bring natural gas produced in the Marcellus Shale region to homes and businesses
in Pennsylvania and New Jersey.



___
Home Services: Consists of NJR Home Services Company, which provides Heating,
Ventilating, and Air Conditioning (HVAC) service, sales and installation of
appliances, as well as installation of solar equipment.



___
Retail Services:    Consists of NJR Retail Services Company, which sells natural
gas to large commercial and industrial customers in Delaware, Maryland, New
Jersey, and Pennsylvania.





b.
"Cause" has the same meaning as in any employment or similar agreement between
NJR and the Employee or, if no such agreement or definition exists, then “Cause”
means: (A) conviction of a felony or the entering by Employee of a plea of nolo
contendere to a felony charge, (B) Employee’s gross neglect, willful malfeasance
or willful gross misconduct in connection with Employee’s employment hereunder
which has had a significant adverse effect on the business of NJR or any of its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interests of NJR or any of its
subsidiaries, or (C) repeated material violations by Employee of his or her
obligations under any applicable employment agreement or policy of NJR or any of
its subsidiaries, which have continued after written notice thereof from NJR or
any of its subsidiaries, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to NJR or any
of its subsidiaries’ business or reputation.



c.
“Confidential Information” means all valuable and/or proprietary information (in
oral, written, electronic or other forms) belonging to or pertaining to NJR, its
customers and vendors, that is not generally known or publicly available, and
which would be useful to competitors of NJR or otherwise damaging to NJR if
disclosed. Confidential Information may include, but is not necessarily limited
to: (i) the identity of NJR’s customers or potential customers, their purchasing
histories, and the terms or proposed terms upon which NJR offers or may offer
its products and services to such customers, (ii) the identity of NJR’s vendors
or potential vendors, and the terms or proposed terms upon which NJR may
purchase products and services from such vendors, (iii) technology used by NJR
to provide its services, (iv) the terms and conditions upon which NJR employs
its employees and independent contractors, (v) marketing and/or business plans
and strategies, (vi) financial reports and analyses regarding the revenues,
expenses, profitability and operations of NJR, and (vii) information provided to
NJR by customers and other third parties under a duty to maintain the
confidentiality of such information. Notwithstanding the foregoing, Confidential
Information does not include information that: (i) has been voluntarily
disclosed to the public by Company or Employer, except where such public
disclosure has been made by Employee without authorization from Company or
Employer; (ii) has been independently developed and disclosed by others, or
(iii) which has otherwise entered the public domain through lawful means.



d.
“Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence, or the supervision of those who have such conduct,
and which is done in furtherance of the business interests of NJR and within the
last 36 months of Employee’s employment with NJR.



e.
“Restricted Period” means the period while Employee is employed by NJR and for
36 months following the termination or resignation of Employee from employment
with NJR.



f.
“Restricted Territory” consists of the following areas, to the extent such areas
have been identified as applicable to the definition of the “Business of NJR”
above:



Natural Gas Distribution: The State of New Jersey and for those employees
engaged in or supervising off system sales, the States of New Jersey, New York
and Pennsylvania.


Energy Services: The Continental United States and within a 100 mile radius of
the Dawn Storage Hub in Canada.


Clean Energy Ventures: The State of New Jersey.


Midstream Assets: The States of New Jersey, New York, Connecticut and
Pennsylvania.


Home Services: The State of New Jersey.


Retail Services: The States of Delaware, Maryland, New Jersey, and Pennsylvania.




32803429v4


1

